EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amdt. dated 5/13/21, claims 1-13 were pending in the application.

In response to the restriction requirement dated 12/20/21, Applicants election without traverse, of Group II invention encompassing claims 11-13 (per preliminary amdt. dated 5/13/21) in the reply filed on 2/18/22 is acknowledged. Claims 1-10 are withdrawn from further consideration as being as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Upon conducting a search on the subject matter of claims 11-13, and determining that claims 11 and 12 were in condition for allowance, Examiner initiated an interview to discuss (1) a 112(b) issue in claim 13 of the elected invention, and (2) withdrawn method claims of Group I invention, in an effort to advance prosecution and place the application in condition for allowance. Based on the discussions during the interviews regarding claim amendment and a potential rejoinder, Applicant’s attorney submitted a supplemental preliminary amendment on 3/8/22, presenting new method claims 16-25 (which amended withdrawn method claims of Group I invention (i.e. claims 1-10 of amdt. dated 5/13/21), requesting a rejoinder. In a follow up interview, Examiner discussed the preambles of newly submitted claims 16-25 (dated 3/8/22), noting that the method preambles should be further amended to make them consistent with that of allowable product claim 11 (cf. attached Interview Summary).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stephen Roylance on 3/8/22.
The application claims (submitted on 3/8/22) have been amended as follows: 
•	In claim 11, line 8, replace “the molar ratio” with “a molar ratio”.
•	In claim 16, line 1, replace the phrase “polymer of claim 11”, with “polymer resin composition of claim 11”.
•	In claim 17, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 18, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 19, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 20, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 21, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 22, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 23, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 24, line 1, replace the term “polymer”, with “polymer resin composition”.
•	In claim 25, line 1, replace the term “polymer”, with “polymer resin composition”.

Method claims 16-25 (as submitted in the amendment dated 3/8/22) and as further amended in paragraph 4 above, include all the limitations of an allowable product (i.e. of claim 11). Pursuant to the procedures set forth in MPEP § 821.04(B), method claims 16-25 (which correspond to amended claims of the nonelected invention, claims 1-10 dated 5/13/21), directed to the process of making or using an allowable product and previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/20/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance
Claims 11-13, 16-25 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over closest prior art to Adelman et al. (US 6,072,021), Nakaya et al. (US 9,902,797 B2), Hirano et al. (US 2016/0090445 A1) and Mueller et al. (US 2015/0337070 A1). 
The Adelman reference teaches a process for the copolymerization of formaldehyde with cyclic ethers, the process comprising combining in a hydrocarbon solvent a cyclic ether, a cationic initiator comprising an anion formed from tetraphenyl borate derivatives, and mixtures thereof, and a cation, and anhydrous formaldehyde. The Hirano reference teaches a method for the production of an oxymethylene copolymer, including: a step of carrying out a copolymerization reaction of trioxane and 1,3-dioxolane in an amount of 0.9-2.4 mass % with respect to the trioxane, in the presence of 0.001-0.007 mol % of boron trifluoride and 0.006-2.0 mass % of a sterically hindered phenol with respect to the trioxane. The Nakaya reference teaches a method for producing an oxymethylene copolymer by subjecting trioxane and 1,3-dioxolane to copolymerization using boron trifluoride or a coordination compound thereof as a catalyst, wherein the copolymerization is conducted in the presence of a steric-hindrance phenol in an amount of 0.006 to 2.0% by weight, based on the weight of the trioxane, using 0.01 to 0.07 mmol of boron trifluoride or a coordination compound thereof as a catalyst, relative to 1 mol of the trioxane. The Mueller reference teaches to a method for producing non-alternating formaldehyde/CO2 copolymers, comprising the step of reacting formaldehyde with carbon dioxide in the presence of a catalyst system, said method involving a catalyst system comprising a Lewis acid component and a basic component. However, none of the cited references teach or suggest, alone or in combination, a polyoxymethylene polymer resin composition containing an oxymethylene polymer and an adduct of an aryl fluoride boron compound (B) and a boron trifluoride compound (A), wherein the molar ratio of boron derived from the boron-containing compounds (A) and (B) falls within the claimed range. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762